THE court said, that it is usual in the court of Admiralty, to alledge in the libel and to surmise that the contract was make super altum mare. But a prohibition shall be granted if the surmise be not true. And Doderidge, J. said that if a vessel lay at anchor &c. wanting provisions, and sends I. S. ashore to bring them, and the contract is made in the vessel; the contract shall be held to be at sea, and therefore shall be tried in the Admiralty. Otherwise if the contract be entirely made ashore, and afterwards the provisions sent aboard.